Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-7, 9, 10 and 21 are pending. Claims 1-4, 9 and 10 are withdrawn. Claims 5-7 and 21 are under consideration.

Election/Restrictions
	Applicant’s election without traverse of Group 2, claims 5-7 and 21, as well as the species (iv) a peptide, in the reply filed on March 4, 2021, is acknowledged. 
Claims 1-4, 9 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions or species, there being no allowable generic or linking claim.
Claims 5-7 and 21 are presented for examination as they read on the elected species. 

Priority
Acknowledgement is made that this application claims priority to foreign applications: KR10-2016-0060323, filed 2016-05-17 and KR10-2017-0060005, filed 2017-05-15.
Certified copies of foreign priority applications have been received as required by 37 CFR 1.55.
It is noted that the examiner has established a priority date of May 16, 2017 for claims 5-7 and 21 of the instant application because the priority of the instantly claimed invention is based 
If applicant disagrees with any rejection set forth in this action based on examiner's establishment of a priority date of May 16, 2017 for  claims 5-7 and 21 applicant is invited to submit a proper translation of the priority document and to point to page and line where support can be found establishing an earlier priority date. If Applicants choose to file a translation, then the translation must be filed together with a statement that the translation of the certified copy is accurate. See 35 U.S.C. 119 (b)(3), 37 C.F.R. 1.55(g)(3)(4), 37 C.F.R. 1.78(d)(7),  and MPEP 1895.01.

Specification
The disclosure is objected to because of the following informalities: the Sequence Listing was submitted electronically as a text file, thus the specification must be amended to contain an incorporation-by-reference of the material in the ASCII text file in a separate paragraph identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes. See MPEP 502.05 L.
Appropriate correction is required.

Specific deficiency - Sequences (TPSFSKI) appearing in the specification (Page 5-line 7, Examples 1, 5 and 6) are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).
Required response –
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
in vitro: 1) quantitative PCR with primers (Example 3); 2) Western or IHC with one LRP-1 antibody (Examples 4 and 5); 3) immunoprecipitation with one peptide of SEQ ID NO: 1 (Example 6). However, these few species are insufficient to describe the broadly claimed genus of an agent of capable of measuring expression level of LRP-1 or the various sub-genera claimed in claim 6.
Vas-Gath, Inc. v" Mahurkar, 19 USPQ2d 1111, makes clear that "to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed".
MPEP § 2163 states that a “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
The broadly claimed genus includes species such as primers, probes, antibodies, peptides, aptamers and other compounds. These agents vary significantly, have different structures and 
The Examiner acknowledges that a working example or exemplified embodiment is not necessarily a requirement for description. However, where a generic claim term is present in a claim, as in the present application, and defined only by functional characteristics, the specification must convey enough information, e.g., via sufficient representative examples, to indicate invention of species sufficient to constitute the genus. Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 967 2 (Fed. Cir. 2002). The written description requirement "requires a description of an invention, not an indication of a result that one might achieve if one made that invention." Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997); see also Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1350 (Fed. Cir. 2013) ("A patent… 'is not a reward for the search, but compensation for its successful conclusion.' ... For that reason, the written description requirement prohibits a patentee from 'leaving it to the ... industry to complete an unfinished invention."' (citations omitted)).
Taken together, the specification lacks adequate written description for the recited agent of capable of measuring expression level of LRP-1 or administering a composition comprising the agent.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 5-7 rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) diagnosing radiation-resistant cancer in a subject in need thereof, an evaluation/judgment step. This judicial exception is not integrated into a practical application because the recited additional elements are routine methods in the art and do not add an inventive concept. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Under the broadest reasonable interpretation (BRI), the terms of the claims are presumed to have their plain meaning consistent with the specification as it would be interpreted by one of ordinary skill in the art. See MPEP 2111.01
Claims 5-7 are drawn to a method of diagnosing radiation-resistant cancer in a subject in need thereof, comprising: providing a composition comprising an agent capable of measuring expression level of LRP-1 as an active ingredient; and administering the composition to the subject, wherein the radiation-resistant cancer is diagnosed. The claims are to processes, which fall in one of the statutory categories of invention. See MPEP 2106.03.
As explained in MPEP 2106.04(11) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. The eligibility analysis comprises three-step tests: Step 1 determines whether the claim is directed to a process, machine, manufacture, or composition of matter. If the claim is directed to a statutory category, proceed to Step 2.
1) Step 2A Prong one: evaluating whether the claim recites a judicial exception (MPEP 2106.3); 2) Step 2A Prong two: evaluating whether the claim as a whole integrates the recited judicial exception into a practical application of the exception (MPEP 2106.4); 3) Step 2B: 
The present claims are directed to a process so Step 1 is satisfied.
Step 2A Prong One: Claims 5-7 recite the limitation of diagnosing radiation-resistant cancer in a subject in need thereof, an evaluation/judgment step. Based on the enumerated groupings of abstract ideas in MPEP 2106.04: “Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”, accordingly the limitation falls into the “mental process” grouping of abstract ideas.
Claim 5 recites a judicial exception, diagnosing radiation-resistant cancer in a subject in need thereof, an abstract idea that falls within mental processes, and the analysis must therefore proceed to Step 2A Prong Two.
Step 2A Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55.
Besides the abstract idea, the claims recites the additional element of “providing a composition comprising an agent capable of measuring expression level of LRP-1 as an active ingredient and administering the composition to the subject, wherein the radiation-resistant cancer is diagnosed” in the limitation of the evaluation/judgment step.  Although this limitation indicates that additional steps are to be performed this limitation is recited at such a high level of generality making the limitation’s inclusion in this claim at best nominal. As stated in MPEP 
Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. As explained with respect to Step 2A Prong Two, however, the additional elements are routine methods for an ordinary skilled person in the art. MPEP 2106.05(d) II teaches that:
The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 

i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs.,
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247. 

Thus, these routine measuring methods do not add an inventive concept to the instant claim.
Similarly, claims 6 and 7 recite the additional element “the agent capable of measuring expression level of LRP-1 is a primer or a probe specifically binding to a gene of the LRP-1, an antibody, a peptide, an aptamers or a compound, which is specifically binding to a protein of the LRP-1” or “the radiation-resistant cancer is colon cancer”. As set forth above, these limitations are recited at such a high level of generality or a particular field of use making the limitation’s inclusion in this claim at best nominal, do not add an inventive concept to the claims. Therefore the claims as whole do not mount to significantly more than the recited exception. 
Claims 5-7 are properly rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 5-7 and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO2016080632 (Publication Date: 2016-05-26, IDS).
Claim(s) 5-7 and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2017/0328906.
Claim(s) 5-7 and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10,393,744.
US 2017/0328906 is the national stage publication of WO2016080632 and from which US 10,393,744 was patented. Thus US 2017/0328906 will only be cited in the rejection because all three documents have the same disclosure. 
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

US 2017/0328906 teaches that SEQ ID NO: 15 is specific to tissue that is radio-resistant.  See  ¶ [0028], claim 3 and Table 1.
US 2017/0328906 teaches peptides for targeting colorectal cancer, i.e. SEQ ID NO: 15. Furthermore, the peptide of SEQ ID NO:15 is specific to a colorectal cancer tissue that is radio-resistant.
US 2017/0328906 teaches that SEQ ID NO:15 has amino acid sequences: TPSFSKI, identical to the peptide of SEQ ID NO:1 (TPSFSKI) of the instant claim 21 (Table 1). 
Although US 2017/0328906 does not explicitly teach that SEQ ID NO:15 is capable of measuring expression level of LRP-1, it has the same structure as SEQ ID NO:1 and thus would be capable of measuring expression level of LRP-1 and the instant claims do not require the measurement of LRP-1.
Taken together, claims 5-7 and 21 are anticipated by US2017/0328906.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


The claims of Pat. 744 teach a method of diagnosing prognosis of colorectal cancer that is s influenced by irradiation, comprising: applying a composition comprising a peptide comprising a peptide, i.e. SEQ ID NO:15, to a patient having a colorectal cancer, and determining the prognosis of colorectal cancer that is influenced by the irradiation (claim 4).
The claims of Pat. 744 teach a method of diagnosing prognosis of colorectal cancer that is s influenced by irradiation, comprising: obtaining a colorectal cancer tissue sample from a patient; transplanting the tissue sample into a subject; applying a composition comprising a peptide, i.e. SEQ ID NO:15, to the subject; and determining the prognosis of colorectal cancer that is influenced by the irradiation (claim 9).
The claims of Pat. 744 teach that the diagnosis of prognosis of colorectal cancer that is influenced by irradiation is determined by radio-resistance or radio-sensitivity (claims 5 and 10).
As set forth above, although the claims at issue are not identical, they are not patentably distinct from each other  because they relate to the same inventive concept and the instant claims would have been obvious in view of the co-pending claims, which have all of the characteristics of  a method of diagnosing radiation-resistant cancer in a subject in need thereof, comprising: providing a composition comprising an agent capable of measuring expression level of LRP-1 as an active ingredient; and administering the composition to the subject, wherein the radiation-resistant cancer is diagnosed for the reasons set forth above. 
Although the Pat. 744 claims do not explicitly teach that SEQ ID NO:15 is capable of measuring expression level of LRP-1, it has the same structure as SEQ ID NO:1 and thus would 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG LU/Examiner, Art Unit 1642                                                                                                                                                                                                        




/PETER J REDDIG/Primary Examiner, Art Unit 1642